In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00313-CV


                          IN RE TIMOTHY CASTLEMAN
                  AND CASTLEMAN CONSULTING, LLC, RELATORS


                ORIGINAL PROCEEDING FOR WRIT OF INJUNCTION



                                   December 22, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER, and DOSS, JJ.

       Pending before the court is the appeal of Timothy Castleman and Castleman

Consulting, LLC, (Castleman) assigned cause number 07-20-00312-CV and styled

Timothy Castleman and Castleman Consulting, LLC v. Internet Money Limited, d/b/a The

Offline Assistant and Kevin O’Connor, Individually. As illustrated by the notice in that

cause, Castleman appeals the trial court’s final summary judgment in favor of Internet

Money. Via that final judgment, the trial court not only denied Castleman’s bill of review

but also, implicitly, its request for permanent injunctive relief. Also pending before us is

this related original proceeding assigned cause number 07-20-00313-CV. Through it,

Castleman petitions for a writ of injunction and prohibition to stop the enforcement of
default judgments made subject of the aforementioned bill of review. Castleman asks us

to bar Internet Money’s attempt to enforce the default judgments. Apparently, efforts of

Internet Money Ltd, and Kevin O’Connor to do so have resulted in the issuance of a writ

of garnishment against City Bank and a levy upon and pending sheriff’s sale of Castleman

property. We deny the petition for writ of injunction.

       Courts of appeals may issue writs of injunction only to preserve their jurisdiction

over a matter. In re Carter, No. 05-19-00691-CV, 2019 Tex. App. LEXIS 4953, at *1–2

(Tex. App.—Dallas June 14, 2019, orig. proceeding) (mem. op.); EMW Mfg. Co. v.

Lemons, 724 S.W.2d 425, 426 (Tex. App.—Fort Worth 1987, orig. proceeding). They

lack the authority to issue them to preserve the status quo pending appeal or to prevent

damage to an appellant. See In re Carter, 2019 Tex. App. LEXIS, 4953, at *1–2; EMW

Mfg. Co., 724 S.W.2d at 426; see also Castleman v. Internet Money Ltd., No. 07-16-

00320-CV, 2016 Tex. App. LEXIS 13149 (Tex. App.—Amarillo Dec. 9, 2016, orig.

proceeding) (per curiam) (mem. op.) (refusing to issue an injunction to protect a litigant

from “‘fear, anxiety, and harassment’” because that was not within the jurisdictional grant

of Texas Rule of Appellate Procedure 52.1 et seq. or § 22.221 of the Texas Government

Code).

       Indeed, EMW concerned a situation quite analogous to that at bar. A default

judgment was entered against EMW, which entity petitioned to negate it via a bill of

review. Upon the bill being denied, EMW appealed and also sought from the Fort Worth

Court of Appeals a temporary injunction enjoining execution upon the default judgment.

In denying injunctive relief, the reviewing court made several observations. The first was

that the trial court holds exclusive authority to grant a temporary writ of injunction



                                             2
preventing damages which would flow to a litigant who has an appeal pending.            EMW

Mfg. Co., 724 S.W.2d at 426. Then, it said that where the matter on appeal is the denial

of a petition for bill of review, the subject matter of the appeal is the propriety of denying

the bill of review; the property subject to execution if the underlying default judgment were

enforced is not. Id. at 427. Consequently, an original petition to bar execution of the

judgment which is the subject of the bill of review should be denied. Id.

       Just like EMW, Castleman perfected an appeal from an order denying a petition

for bill of review. The subject of that bill was a default judgment, just as it was in EMW.

Like EMW, Castleman also sought an injunction from the reviewing court barring

execution upon the default judgments pending appeal.           Those similarities bring our

situation into the throes of EMW.

       Castleman attempts to distinguish EMW, though. It does so by asserting that it

sought both a bill of review and permanent injunctive relief from the trial court. Because

the trial court denied the bill, and implicitly denied the injunctive relief, then both issues

purportedly comprise the appeal’s subject matter. We find the argument akin to putting

a dress on a chimp; it may look cute but, underneath, it still is a chimp. Castleman’s

request for permanent injunctive relief was limited to simply averring: “[f]or the same

reasons set forth above, Petitioners further request the Court to issue a permanent

injunction after the trial on the merits of their Petition for Bill of Review.” Preceding it,

though, was explanation why temporary injunctive relief was needed to maintain the

status quo. So, the phrase “for the same reasons set forth above” appear to refer to

preserving the status quo until the controversy is settled. But, that is the very thing we

lack the authority to do, i.e., generally preserving the status quo during appeal. Moreover,



                                              3
Castleman alleged nothing about needing permanent relief if the bill were denied. Nor

did it aver why a permanent injunction was necessary if the bill were granted; indeed,

granting the bill in and of itself would effectively vitiate Internet Money’s ability to enforce

the default judgments because there would be no judgments to enforce.1                                 So,

Castleman’s argument is a dress on a chimp. The substance of Castleman’s appeal

remains the default judgments and whether the trial court erred in denying the bill of

review initiated to nullify them.

        Again, the power to grant a temporary injunction to prevent damages which may

flow to a litigant pending disposition of its appeal rests exclusively with the district judge.

In re Dahlheimer, No. 05-17-00556-CV, 2017 Tex. App. LEXIS 5289, at *2 (Tex. App.—

Dallas June 8, 2017, orig. proceeding) (mem. op.); EMW Mfg. Co., 724 S.W.2d at 426.

Accordingly, we deny Castleman’s petition for a writ of injunction pending disposition of

the appeal in 07-20-00312-CV.



                                                                  Per Curiam




        1  Of further note is the absence of City Bank and the Lubbock County Sheriff as parties to the bill
of review and its accompanying request for injunctive relief. They were two entities caught within the
enforcement efforts undertaken by Internet Money. The former is a party to a garnishment proceeding,
while the latter levied upon and attempted to complete an execution sale of Castleman property. One would
think that they would be necessary parties to an action aimed at stopping those collection efforts. See
McCanless v. Gray, 153 S.W. 174, 176 (Tex. Civ. App.—Amarillo 1912, no writ) (stating that, since the
process in the Sheriff’s “hands was an execution and not an order of sale, he was exercising a certain
degree of discretion in levying upon the particular property in question, and since, in the exercise of his
discretion, the levy had been made upon homestead property, he was a necessary party to the injunction
proceedings” initiated to stop the sale).

                                                     4